Citation Nr: 1540225	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for headaches associated with tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  He had service in the Republic of Vietnam, where his decorations included 3 awards of the Purple Heart medal.  

In February 2007, the RO granted the Veteran's claim of entitlement to service connection for headaches associated with tinnitus.  The RO assigned a 10 percent disability rating, effective March 31, 2006.  The Veteran disagreed with that rating percentage, and this appeal ensued.   

In October 2012, the Board of Veterans' Appeals (Board) remanded the case for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the 10 percent rating for the Veteran's headaches.  Thereafter, the case was returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's headaches associated with tinnitus are manifested primarily by moderately severe pain and with consideration of the ameliorating effects of medication, are productive of no more prostrating attacks averaging once a month over the last several months.  


CONCLUSION OF LAW

The criteria have been met for an initial rating of 30 percent for headaches associated with tinnitus.  38 U.S.C.A. §§ 1155. 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.124a, Diagnostic Code 8045-8100 (2015).   



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to an increased rating for headaches.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In March 2006, the RO received the Veteran's claim of entitlement to service connection for headaches due to his service-connected tinnitus.  Following the receipt of that claim, the RO notified the Veteran of the information and evidence necessary to substantiate a claim of service connection.  The VA informed him of the criteria for service connection, the evidence to be provided by him, and the evidence the VA would attempt to obtain.  The VA also set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, the VA obtained or ensured the presence of the Veteran's service treatment records, as well as records reflecting his treatment after service.  In January 2007, the VA examined the Veteran to determine the nature and etiology of any headache disorder found to be present.  The record shows that the examiner reviewed the Veteran's medical history, documented his medical condition, interviewed and examined the Veteran, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, in February 2007, the RO granted the Veteran's claim of entitlement to service connection for headaches associated with tinnitus.  The RO assigned a 10 percent disability rating, effective March 31, 2006.  The Veteran disagreed with that rating percentage, and this appeal ensued.   
Inasmuch as it is derived from the initial service connection claim, the issue of entitlement to an increased rating is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although the VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required.  

In December 2003, the VA General Counsel issued a precedential opinion stating that, if VA received a notice of disagreement (NOD) in response to a decision on a claim for which VA had already sent the veteran a duty to assist letter, and the NOD raised a new issue, the duty to assist the veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  See VAOGCPREC 8-03, 69 Fed. Reg. 25180 (2004).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, VA has essentially complied with its duty to assist the veteran in the development of his claim of entitlement to an increased rating for bilateral hearing loss disability.  

During the course of the appeal, the VA obtained or ensured the presence of additional records reflecting the Veteran's post-service treatment.  The VA also examined the Veteran in November 2008, September 2009, and November 2012 to determine the nature and severity of the Veteran's service-connected headaches.  Generally, those examinations were as full and complete as that performed in January 2007.  

In addition, the VA offered the Veteran an opportunity to present additional evidence and argument at a hearing before a member of the Board.  To date, however, he has declined that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Veteran contends that the initial 10 percent rating for his service-connected headaches does not adequately reflect the level of severity caused by that disorder.  Therefore, he maintains that an increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

The Veteran's headaches are rated as the residuals of a traumatic brain injury.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  However, his headaches have been found to be associated with his service-connected tinnitus.  Although the Veteran sustained a superficial gunshot wound of the head in service in December 1966, there were no complaints or clinical findings of any residual headache disability in service, and there have been none since.  Therefore, the Board finds that it would be inappropriate to rate his headaches as the residuals of a traumatic brain injury.  

The Veteran's diagnosis is tension headaches.  There is no diagnostic code for rating tension headaches.  Accordingly, they will be rated by analogy to migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  38 C.F.R. § 4.20 (2015).  A 10 percent rating is warranted for migraine headaches manifested by  characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraine headaches, manifested by characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

During an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  When, as in this case, service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999)   Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A review of the evidence, such as the 4 VA examinations performed since the Veteran filed his claim for service connection shows that his tension headaches have been manifested primarily by headaches two to three times a week for which he takes over the counter medication.  While the September 2009 VA examination shows that his headaches are manifested by moderately severe pain, the examiner consistently notes that they are not prostrating in nature and that they are not productive of severe economic inadaptability.  Rather, the VA examiner found that the Veteran was able to perform his usual daily activities, including his job as an insurance investigator.  

However, the Board finds that the Veteran's headaches warrant an initial 30 percent rating.  As such, consideration must be given to Jones v. Shinseki, 26 Vet. App. 56 (2012).  In Jones, the Court held that, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Id. at 63. The Court stated that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria." Id.; see also Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002) (holding that, if the regulatory rating criteria are met, the Board cannot deny a rating based on outside factors).  Although the Board has considered the medical evidence of record, it is clear that the ameliorating effects were considered as providing the Veteran relief during the VA examinations.  In addition, the Board has considered the Veteran's subjective reports.  Accordingly, an initial rating of 30 percent is warranted.  

However, the Board finds that the Veteran's headaches do not warrant rating in excess of 30 percent.  The symptoms he experiences do not more nearly approximate those described under the criteria for a 50 percent rating.  Namely, while the evidence shows that the Veteran has frequent headaches, the evidence does not show that the frequent headaches are frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence of record and discussed above is commensurate with a 30 percent, and no higher, disability rating.  As the evidence does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a disability rating in excess of 30 percent is not warranted.  The VA examinations and lay evidence do not demonstrate that, even without considering the effect of medication, that the Veteran suffers from consistently completely prostrating and prolonged attacks.  

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected headaches associated with tinnitus.  38 C.F.R. § 3.321(b)(1) (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected headaches are manifested by signs and symptoms of pain 2 or 3 times a week which is non-prostrating in nature.  Such manifestations are contemplated by the schedular criteria for rating headaches under 38 C.F.R. § 4.124a, Diagnostic Codes 8100.  As such, there is nothing exceptional or unusual about the Veteran's headaches, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected headaches have caused him to miss work or have resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's headaches do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to an initial rating of 30 percent for headaches associated with tinnitus is granted, subject to the laws governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


